943 F.2d 53
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jay RODE, Defendant-Appellant.Judith Rode, Jay Rode II, Jack Rode and Jeff Rode, Defendants.
No. 90-2187.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HOLSCHUH, Chief District Judge.*
PER CURIAM.


1
Taxpayer, Jay Rode,1 appeals pro se the judgment entered against him by the district court in this action brought by the government to reduce certain tax assessments against Rode, to foreclose the tax lien arising from the assessments, and to set aside alleged fraudulent conveyances of certain real property.   Having carefully considered the record and the briefs filed by the parties, we are unable to say that the district court erred with regard to any of the holdings from which Rode now complains.   The court therefore finds that the district court's October 25, 1989 and June 27, 1990 opinions adequately resolve the issues raised on appeal.   Accordingly, the judgment entered by the district court is AFFIRMED for the reasons stated in those opinions.



*
 John D. Holschuh, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation


1
 Although Jay Rode's wife, Judith Rode, and his children Jack & Jeff Rode, were named defendants below, the handwritten notice of appeal only identifies Jay Rode as an appealing party